     Case 5:17-cv-00220-LHK Document 1134 Filed 01/06/19 Page 1 of 4


 1   KEKER, VAN NEST & PETERS LLP                   MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest (SBN 84065)                 Richard S. Taffet (pro hac vice)
 2   rvannest@keker.com                             richard.taffet@morganlewis.com
     Eugene M. Paige (SBN 202849)                   101 Park Avenue
 3   epaige@keker.com                               New York, NY 10178-0060
     Justina Sessions (SBN 270914)                  Telephone: (212) 309-6000
 4   jsessions@keker.com                            Facsimile: (212) 309-6001
     633 Battery Street
 5   San Francisco, CA 94111-1809                   MORGAN, LEWIS & BOCKIUS LLP
     Telephone: (415) 391-5400                      Willard K. Tom (pro hac vice)
 6   Facsimile: (415) 397-7188                      willard.tom@morganlewis.com
                                                    1111 Pennsylvania Avenue NW
 7   CRAVATH, SWAINE & MOORE LLP                    Washington, DC 20004-2541
     Gary A. Bornstein (pro hac vice)               Telephone: (202) 739-3000
 8   gbornstein@cravath.com                         Facsimile: (202) 739-3001
     Yonatan Even (pro hac vice)
 9   yeven@cravath.com                              MORGAN, LEWIS & BOCKIUS LLP
     825 Eighth Avenue                              Geoffrey T. Holtz (SBN 191370)
10   New York, New York 10019-7475                  gholtz@morganlewis.com
     Telephone: (212) 474-1000                      One Market, Spear Street Tower
11   Facsimile: (212) 474-3700                      San Francisco, CA 94105-1596
                                                    Telephone: (415) 442-1000
12   Attorneys for Defendant                        Facsimile: (415) 442-1001
     QUALCOMM INCORPORATED
13

14                             UNITED STATES DISTRICT COURT

15                          NORTHERN DISTRICT OF CALIFORNIA

16                                      SAN JOSE DIVISION

17   FEDERAL TRADE COMMISSION,                           Case No. 17-cv-0220-LHK-NMC

18                       Plaintiff,                      DEFENDANT QUALCOMM
                                                         INCORPORATED’S OPPOSITION TO
19               vs.                                     NONPARTY MEDIATEK INC.’S
                                                         ADMINISTRATIVE MOTION TO SEAL
20   QUALCOMM INCORPORATED, a Delaware                   CONFIDENTIAL INFORMATION
     corporation,
21
                          Defendant.
22

23

24

25

26

27

28


                       Qualcomm Opposition to MediaTek’s Administrative Motion to Seal
                                     Case No. 17-cv-220-LHK-NMC
         Case 5:17-cv-00220-LHK Document 1134 Filed 01/06/19 Page 2 of 4


 1            Qualcomm opposes MediaTek, Inc.’s (“MediaTek”) request to close the courtroom during

 2   the testimony of MediaTek’s witness, Finbarr Moynihan and to seal two trial exhibits to be used

 3   by the FTC (CX3551 and CX3542) 1. MediaTek’s request is unworkable and unfair.

 4            A.     MediaTek’s Request to Seal the Courtroom is Unworkable and Unfair
 5            MediaTek seeks an unreasonable order either sealing the courtroom throughout

 6   Mr. Moynihan’s testimony or, alternatively, during “any questioning by the parties” regarding

 7   numerous broad such as MediaTek’s margins, profitability, future plans, roadmaps, competitive

 8   position, and potential customers. See ECF No. 1124 at 1. MediaTek’s request is unjustified,

 9   contrary to the court’s existing practice in this case, and would cause undue delay and burden.

10            Closing the courtroom for the entirety of Mr. Moynihan’s testimony would be unfair and

11   inconsistent with the Court’s practice to date. The general topics that MediaTek identifies do not

12   rise to the level of necessitating such an extreme measure.

13            Its alternative request to close the courtroom on a question-by-question basis is similarly

14   unfair and unworkable. Closing the courtroom depending on the topic of questioning would

15   necessitate a question-by-question determination by the Court as to whether the testimony elicited

16   covers one of these topics. Such a process would be disruptive, waste time, and is unjustified as

17   MediaTek has failed to offer sufficient “compelling reasons” for such an extreme measure.

18            The Court should not close the courtroom for all or parts of Mr. Moynihan’s testimony.

19            B.     The Documents MediaTek Seals Do Not Meet the Compelling Interest
                     Standard, But Qualcomm Does Not Object to those Document Being Sealed
20                   and Not Displayed on the Public Monitor
21            The two FTC trial exhibits that MediaTek seeks to seal do not meet the “compelling

22   interest” standard.

23            •      CX3542 is a communication from 2015, more than 36 months ago. The parties

24                   have previously agreed that materials older than 36 months would presumptively

25                   not be sealed—though that presumption could be rebutted.. See ECF No. 1067.

26                   Moreover, the document merely concerns a “potential” or “prospective” customer.

27
     1
28    MediaTek also has requested that CX3545 be sealed, but that request is now moot because the
     Court sustained Qualcomm’s HPO objection to that document.

                            Qualcomm Opposition to MediaTek’s Administrative Motion to Seal
                                          Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1134 Filed 01/06/19 Page 3 of 4


 1                  ECF No. 1124 at 3. The communication does not refer to an actual agreement

 2                  with a customer or MediaTek’s dealings with a customer at that time.

 3          •       CX3551 is a high-level presentation from 2017. MediaTek claims the document

 4                  discusses “financials, margins, profitability, costs, and future product plans,” id. at

 5                  2, but it asks the Court to indiscriminately seal the entire document. MediaTek has

 6                  failed to narrowly tailor its request by identifying the portions of the documents

 7                  that contain purportedly confidential information, nor has it explained how that

 8                  specific information is competitively sensitive to such an extent that it meets the

 9                  “compelling interest” standard.

10          That said, consistent with practice to date, Qualcomm does not object to having the

11   courtroom’s public monitors turned off when these documents are discussed and to having the

12   FTC lodge those exhibits under seal if the court deems that appropriate.

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                          Qualcomm Opposition to MediaTek’s Administrative Motion to Seal
                                        Case No. 17-cv-220-LHK-NMC
     Case 5:17-cv-00220-LHK Document 1134 Filed 01/06/19 Page 4 of 4


 1
     January 6, 2019                                By:    /s/ Geoffrey T. Holtz
 2                                                          Geoffrey T. Holtz
 3                                                         Geoffrey T. Holtz (SBN 191370)
                                                           MORGAN, LEWIS & BOCKIUS LLP
 4                                                         One Market, Spear Street Tower
                                                           San Francisco, CA 94105-1596
 5                                                         Tel.: (415) 442-1000
                                                           Fax: (415) 442-1001
 6                                                         gholtz@morganlewis.com
 7                                                         Robert A. Van Nest (SBN 84065)
                                                           Eugene M. Paige (SBN 202849)
 8                                                         Justina Sessions (SBN 270914)
                                                           KEKER, VAN NEST & PETERS
 9                                                         LLPKEKER, VAN NEST & PETERS LLP
                                                           633 Battery Street
10                                                         San Francisco, CA 94111-1809
                                                           Telephone: (415) 391-5400
11                                                         Facsimile: (415) 397-7188
12                                                         Gary A. Bornstein (pro hac vice)
                                                           Yonatan Even (pro hac vice)
13                                                         CRAVATH, SWAINE & MOORE LLP
                                                           Worldwide Plaza
14                                                         825 Eighth Avenue
                                                           New York, NY 10019-7475
15                                                         Tel.: (212) 474-1000
                                                           Fax: (212) 474-3700
16                                                         gbornstein@cravath.com
                                                           yeven@cravath.com
17
                                                           Richard S. Taffet (pro hac vice)
18                                                         MORGAN, LEWIS & BOCKIUS LLP
                                                           101 Park Avenue
19                                                         New York, NY 10178-0060
                                                           Tel.: (212) 309-6000
20                                                         Fax: (212) 309-6001
                                                           richard.taffet@morganlewis.com
21
                                                           Willard K. Tom (pro hac vice)
22                                                         MORGAN, LEWIS & BOCKIUS LLP
                                                           1111 Pennsylvania Avenue NW
23                                                         Washington, DC 20004-2541
                                                           Tel.: (202) 739-3000
24                                                         Fax: (202) 739 3001
                                                           willard.tom@morganlewis.com
25
                                                           Attorneys for Defendant
26                                                         QUALCOMM INCORPORATED
27

28


                       Qualcomm Opposition to MediaTek’s Administrative Motion to Seal
                                     Case No. 17-cv-220-LHK-NMC
